

EXHIBIT 10.2


MANAGEMENT SERVICES AGREEMENT


THIS MANAGEMENT SERVICES AGREEMENT (“Agreement"), effective June 1, 2018
(“Effective Date”), is by and between THE MOSAIC COMPANY, a Delaware corporation
with offices at 3033 Campus Drive, Suite E-490, Plymouth, Minnesota 55441
("Mosaic" or “Company”), and Richard L. Mack (“Provider”).
1.
Scope of Services.



The scope of the services to be performed by Provider under this Agreement
(“Services”) shall be professional management services related to the continued
operations, development and assessment of Streamsong Resort® (“Resort”) as
detailed in the Statement of Work (“SOW”) attached as SCHEDULE A to the
Agreement, which upon execution by the parties, shall become a part of this
Agreement. All Services will be completed within the applicable time frames set
forth in the SOW. In the event additional services are desired, upon receipt of
a written request from Mosaic, such Services and additional Services shall be
performed at the rates set forth in the SOW as agreed to in writing between
Company and Provider.
2.
Term and Termination.

A.
Unless terminated earlier as provided for herein, the term of this Agreement
shall commence on the Effective Date above and shall terminate on December 31,
2019 (“Term”), unless renewed by written agreement of the parties to this
Agreement.

B.    Notwithstanding the foregoing, this Agreement may be terminated:
i.
by Mosaic, immediately upon the death, disability or incapacity of Provider. For
the purpose of this Agreement, "disability or incapacity" shall mean Provider's
inability to perform the Services, whether due to accident, sickness, disease or
other disabling condition; or

ii.
by either party (a) upon thirty (30) days written notice in the event the other
party has materially breached any of its material obligations hereunder and such
breach has not been cured within such 30-day period, such notice providing
reasonable detail of any such alleged breach hereunder, or (b) immediately if
the other party becomes insolvent, has a trustee or receiver appointed for any
of its assets, makes an assignment for the benefit of creditors, or has a
bankruptcy petition filed by or against it.

C.
Notwithstanding the expiration or earlier termination of this Agreement, the
duties, obligations, and responsibilities of Provider under Sections 4, 5, 7, 9
– 15, 17 and 23 shall survive the expiration or earlier termination of this
Agreement.

3.
Compensation / Payment.

A.
Mosaic agrees to compensate Provider in accordance with the provisions of the
SOW, upon receipt of a monthly invoice for the Services and expenses incurred
pursuant this Agreement and SOW.

B.
Documents and records relating to this Agreement shall be made available for
inspection by Mosaic. Mosaic may audit records of Provider relating to the
costs, expenses, and Services performed. In the event the audit shows that the
payment by Mosaic to Provider exceeds the





1    



--------------------------------------------------------------------------------




amount due Provider, the excess amount shall be promptly returned to Mosaic. In
the event the audit shows that the payment by Mosaic to Provider is less than
the amount due Provider, Mosaic shall promptly pay such additional amount due.
Mosaic shall be responsible for all costs of performing the audit.
4.
Independent Contractor.

A.
Provider will be an independent contractor with respect to Services to be
performed hereunder, and Provider will not be deemed to be the servant,
employee, joint venturer or agent of Mosaic.

B.
None of the benefits provided by Mosaic to its employees including, without
limitation, compensation, insurance, or unemployment insurance, will be
available to Provider. Provider will have no right or authority to act for
Mosaic, and will not attempt to enter into any contract, commitment, or
agreement or incur any debt or liability of any nature in the name of or on
behalf of Mosaic. Provider assumes full responsibility for the payment and
reporting of all local, state and federal taxes and other contributions imposed
or required under unemployment, Social Security, or income tax laws, with
respect to the rendition of the Services by, or on behalf of, Provider to
Mosaic. Provider shall provide to Mosaic, at its request, evidence that the
income reported by Provider to the Internal Revenue Service as received pursuant
to Section 3 of this Agreement was consistent with the treatment required of an
independent contractor under the Internal Revenue Code of 1986, as amended.

    
5.
Representations and Warranties.

The parties represent and warrant as follows:
A.
Each party represents and warrants to the other that it has full power and
authority to enter into and perform this Agreement and any SOW entered into
pursuant hereto and the person signing this Agreement or such SOW on behalf of
each party hereto has been properly authorized and empowered to enter into this
Agreement.



B.
Provider has the capability, experience, and means necessary to perform the
Services contemplated by this Agreement. Provider warrants that any Services
that it provides to Mosaic under this Agreement and any SOW will be performed in
a diligent manner and in accordance with generally accepted industry standards
of care and professional competence.



C.
Provider shall comply with all applicable federal, state, and local laws, rules,
regulations, codes, ordinances and orders. Provider has in effect and will
maintain in effect all permits, licenses, and other authorizations necessary for
the performance of the Services.



D.
Provider will observe Mosaic's rules as the same are made known to Provider,
including without limitation, those rules involving health, safety, the
environment, security and the Code of Business Conduct and Ethics, when working
at or around any of Mosaic's facilities.

6.
Access.

Mosaic grants to the Provider reasonable access to its facilities for the
purpose of fulfilling his obligations under this Agreement.




2    



--------------------------------------------------------------------------------




7.
Ownership of Information.

A.
All technical or business information, in whatever medium or format, including
but not limited to, data, financial information, specifications, drawings,
records, reports, proposals, software and related documentation, inventions,
concepts, research or other information (collectively "Information"), originated
or prepared by or for Provider (either solely or jointly with others) in
contemplation of, or in the course of, or as a result of, Services performed
hereunder, shall be promptly furnished to Mosaic. All such Information shall
become the exclusive property of Mosaic and shall be deemed to be works for
hire, except for software, training materials and other documents furnished by
Provider, prepared prior to the commencement of this Agreement and not for
Mosaic shall remain the property of Provider. To the extent that it may not, by
operation of law, be works for hire, Provider hereby assigns to Mosaic all
rights, title and interest in and to such Information including rights to
copyright in all copyright material and in and to all patents that may be issued
thereon. All such Information shall be deemed "Confidential Information"
pursuant to Section 11 herein.

B.
Upon the expiration or termination of this Agreement, Provider shall deliver all
copies of the Information to Mosaic or otherwise destroy or delete such
materials.

8.
Assignment.

This Agreement and the rights granted hereunder may not be assigned by Provider
without the express written consent of Mosaic, except that Mosaic may assign its
rights and obligations under this Agreement to a successor to substantially all
of its assets and business, or to the successor of the assignor as a result of a
statutory merger or consolidation. Provider may assign its rights and
obligations under this agreement to a special purpose entity so long as Provider
remains solely responsible for performing the Services contemplated under this
Agreement or SOW.
9.
Indemnification; Limitation of Damages and Liability.

A.
Provider agrees to indemnify, defend, and hold harmless Mosaic and its
respective affiliated entities, successors, assigns, and all officers,
directors, employees and agents of any of the foregoing ("Mosaic Indemnitees")
from and against any and all claims, losses, damages, liabilities, fines,
penalties, costs and expenses (including legal fees and reasonable costs of
investigations) incurred by any Mosaic Indemnitee as a result of or arising out
of (a) any negligent or willful acts or omissions of Provider; (b) any third
party claim that the Services, or any part thereof, infringe on a patent or
copyright or misappropriation of a trade secret; or (c) any breach by Provider
of the provisions of this Agreement.

B.
Company agrees to indemnify, defend and hold harmless Provider and its
respective affiliated entities (“Provider Indemnities”) from and against any and
all claims, losses, damages, liabilities, fines, penalties, costs and expenses
(including legal fees and reasonable costs of investigations) incurred by any
Provider Indemnitee as a result of or arising out of (a) any negligent or
willful acts or omissions of Company; or (b) any breach by Mosaic of the
provisions of this Agreement.

C.
IN NO EVENT WILL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, WHETHER BASED UPON NEGLIGENCE, BREACH OF CONTRACT, BREACH OF WARRANTY,
OR OTHERWISE INCLUDING BUT NOT LIMITED TO LOSS OF USE, LOSS OF REVENUE OR LOSS
OF PROFITS. DAMAGES FOR ANY ALLEGED BREACH OR TERMINATION OF THIS AGREEMENT BY
COMPANY ARE LIMITED TO THE REMAINING AMOUNTS THAT WOULD HAVE





3    



--------------------------------------------------------------------------------




BEEN PAYABLE TO PROVIDER UNDER THE SOW HAD THIS AGREEMENT AND THE SOW BEEN FULLY
PERFORMED THROUGH ITS TERM.
10.
Insurance.

Prior to the performance of Services under a SOW, Provider shall secure and
maintain Automobile Liability insurance covering all automotive equipment used
in the performance of the Services, with limits of not less than $1,000,000 per
occurrence for bodily injury and property damage combined. A certificate of
insurance shall be made available to Mosaic upon its request.
11.
Confidentiality.

A.
Provider understands that, during the course of its engagement by Mosaic,
Provider may be exposed to trade secrets and confidential and proprietary
information, of or about Mosaic and its operations, including but not limited to
information about its plans, projects, research, records, current and
prospective members, sponsors, donors, beneficiaries, partners, agents,
representatives, clients, current and prospective suppliers, contracts,
services, systems, consumers, or contractors (collectively “Confidential
Information”) disclosed either directly or indirectly, intentionally or
otherwise, and irrespective of its nature (such as products, samples, data,
prototypes, diagrams, sketches, plans, photographs, formulas, studies, reports,
specifications), its media (such as written, magnetic, electronic) and its means
of communication (such as direct delivery, discussions, visual or oral
presentations, long distance transmission), and shall include without limitation
any other information Provider generally observes concerning Mosaic or its
affiliates with respect to the Services. Confidential Information may also
include, by way of example but without limitation, business information,
technical information, financial information, products, specifications,
formulae, equipment, business strategies, financial information, marketing
information, customer lists, know-how, drawings, pricing information, trade
secrets, inventions, ideas, and other information, or its potential use, that is
owned by or in possession of Mosaic or its affiliates.

B.
Throughout the term of this Agreement and thereafter, Provider shall hold all
Confidential Information in the strictest confidence and take all reasonable
precautions to prevent its disclosure to any unauthorized person. Confidential
Information will not include that which: (i) is in the public domain prior to
disclosure by Mosaic or its affiliates to Provider; (ii) becomes part of the
public domain, by publication or otherwise, through no unauthorized act or
omission on the party of Provider; or (iii) is lawfully in Provider’s possession
prior to disclosure by Mosaic or its affiliates.

C.
Dissemination of Confidential Information will be limited to employees or agents
of Provider or Company that are providing or assisting with the Services, and
even then only to the extent necessary and essential. Provider shall be
responsible for obtaining any and all legal commitments to maintain the
confidentiality of the Confidential Information from such third parties who may
be permitted access to such Confidential Information.



D.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prohibits Provider or its employees, agents or representatives from
reporting to any governmental authority information concerning possible
violations of law or regulation. Provider and its employees, agents and
representatives may disclose Confidential Information to a government official
or to an attorney and use it in court proceedings without fear of prosecution or
liability, provided such





4    



--------------------------------------------------------------------------------




person files any documents containing Confidential Information under seal and
does not disclose the Confidential Information except pursuant to court order.


E.
Provider will not disclose Confidential Information to any unauthorized party
without prior express written consent of Mosaic and unless required by law or
court order. If Provider is required by law or court order to disclose
Confidential Information, Provider will provide Mosaic prompt written notice of
such requirement so that an appropriate protective order or other relief may be
sought and Provider shall cooperate with Mosaic and its affiliates to obtain
said protective order or other remedy. The obligations imposed by this Section
11, including but not limited to non-disclosure and non-use, however, will
endure so long as the Confidential Information does not become part of the
public domain.



F.
Confidential Information will be used only in connection with the Services; no
other use of Confidential Information will be made by Provider, it being
recognized that Mosaic has reserved all rights to Confidential Information not
expressly granted herein. All documents containing Confidential Information and
provided by Mosaic will remain the property of Mosaic, and all such documents,
and copies thereof, will be returned or destroyed upon the request of Mosaic.
Documents prepared by Provider using Confidential Information, or derived
therefrom, will be destroyed upon request of Mosaic, confirmation of which will
be provided in writing.



G.
Any intellectual property conceived or developed in connection with the
provision of Services under this Agreement based upon or arising from
Confidential Information will be solely owned by Mosaic or its affiliates.
Except as expressly provided herein, no license or right is granted hereby to
Provider, by implication or otherwise, with respect to or under any patent
application, patent, claims of patent or proprietary rights of Mosaic or its
affiliates.



H.
Provider acknowledges a breach of this Section 11 would cause irreparable harm
to Mosaic, which harm could not be adequately compensated for by damages.
Accordingly, in the event of such breach, Provider acknowledges and agrees that
Mosaic will be entitled, in its discretion and in addition to any remedies which
may be available to it at law, to injunctive or equitable relief against
Provider (or its agents).



12.    Business Conduct Standards Compliance.
Provider agrees to conduct himself at all times in a lawful, ethical manner, and
agrees to abide by Mosaic’s Code of Business Conduct and Ethics (“Code) in all
respects as if he were a Mosaic employee subject to the Code. A copy of the Code
can be found at Mosaic’s public website.
13.
Safety Compliance.

A.
Reasonable access granted by Mosaic to Provider will be at Provider’s sole risk.
Provider shall comply with all applicable Occupational Safety and Health Act
(“OSHA”) laws and regulations, applicable rules and regulations of the Mine
Safety and Health Administration (including the Federal Mine Safety and Health
Act, as amended (“MSHA”) and/or such other statutes, standards or regulations as
are or may become applicable. Mosaic requires all individuals with official
business at a Mosaic facility to comply with a limited set of operational
guidelines. These operational guidelines will be provided to Provider by Mosaic
prior to Provider entering Mosaic facilities as necessary. Provider agrees to
comply with all site specific training for chemical and/





5    



--------------------------------------------------------------------------------




or mineral facilities. Prior to beginning of any Services at a Mosaic facility
other than Streamsong Resort, Provider agrees to complete any required OSHA/MSHA
training.
B.
Provider acknowledges that there are certain natural and man-made hazards that
may exist on or nearby the Mosaic facility where it may provide Services,
including without limitation unstable soil conditions, sediment, rocks,
minerals, ponds, lakes, waterways, ditches, berms, wildlife and vegetation.
Provider also acknowledges that Mosaic’s facilities may be part of or adjacent
to certain past, present and future mining activities, operations, and
facilities. Provider agrees that it is incumbent upon Provider to recognize and
understand whether Provider’s activities under this Agreement are located nearby
mining activities, operations and facilities.

C.
Notwithstanding anything herein to the contrary and without prejudice to any
other remedy Mosaic may have, a violation of or failure to enforce all
applicable federal, state and local safety related laws, codes, ordinances,
rules and regulations by Provider or any Provider employee or agent is cause for
(1) immediate removal of Provider from Mosaic’s facility(s) and restrictions on
future entry, and (2) immediate termination of this Agreement with no further
obligation or liability of Mosaic to Provider. Provider recognizes that it may
be subject to the jurisdiction, rules and regulations of MSHA. Provider agrees
to act in ways which promote its own safety and the safety of its agents,
employees, contractors, invitees, representatives and the public, and to abide
by Provider’s own safety guidelines.

14.
Equal Opportunity Employer.

To the extent applicable, Provider shall abide by the requirements of 41 CFR
60-1.4(a), 60-300.5(a) and 60-741.5(a). These regulations prohibit
discrimination against qualified individuals based on their status as protected
veteran or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, sexual orientation,
gender identity, or national origin. Moreover, these regulations require that
covered prime contractors and subcontractors take affirmative action to employ
and advance in employment individuals without regard to race, color, religion,
sex, sexual orientation, gender identity, national origin, protected veteran
status or disabilities. To the extent applicable, the employee notice
requirements set forth in 29 C.F.R. Part 471, Appendix A to Subpart A, are
hereby incorporated by reference into this Agreement.
15.
Drugs and Alcohol.

Provider expressly agrees to never undertake performance of the Services when
impaired by alcohol or drugs.
16.
Non-exclusivity.

Mosaic reserves the right to utilize the management and/or consulting services
of third parties in connection with the operation, development and assessment of
the Resort.
17.
Non-Disparagement.

Provider agrees not to make any statements, verbally or in writing, that
disparage or subvert the Company or any of its affiliated entities, or its or
their products, services, employees, finances, operations, or any aspect of the
respective businesses, or former officers, executives, directors, shareholders,
employees, managers or agents. Provider further agrees not to engage in, or
induce or encourage others to engage in, any conduct injurious to the reputation
or interest of the Company




6    



--------------------------------------------------------------------------------




or its affiliated entities. Nothing herein shall prevent Provider from providing
truthful testimony under oath or to a government agency or as otherwise required
by law.
18.
Notices.

Any demand, notice or other communication (collectively, "Notice") required or
permitted by this Agreement will be valid only if it is in writing and either
delivered personally or sent by facsimile, (with telephone confirmation of
receipt), or electronic communication in portable document format (.pdf),
commercial courier or first class, postage prepaid, United States mail to the
intended recipient at the address set forth below:
To Mosaic:
 
 
With a copy to:
 
The Mosaic Company
 
The Mosaic Company
3033 Campus Drive, Suite E490
 
3033 Campus Drive, Suite E490
Plymouth, MN 55441
 
Plymouth, MN 55441
Attention: Mark Isaacson
 
Attention: Deputy General Counsel
Senior VP and General Counsel
 
Law Department
Telephone No.: 763-577-2840
 
 
 
Email: mark.isaacson@mosaicco.com
 
 
 
 
 
 
 
 
To Provider:
 
 
 
 
Richard L. Mack
 
 
 
9590 Sky Lane, Eden Prairie, MN 55347
 
 
 
Telephone: (612) 845-8228
 
 
 
Email: __________________
 
 
 

or to such other address or facsimile (with telephone confirmation of receipt)
or electronic communication in portable document format (.pdf) as either party
may hereafter designate in writing to the other party. Notices shall be
effective upon receipt or first refusal.
19. Waiver.
No waiver of or failure to enforce any term of this Agreement shall affect or
limit a party's right thereafter to enforce and compel strict compliance with
every term.
20.
Headings.

The headings in this Agreement are for the purposes of convenience and ready
reference only and shall not be deemed to expand or limit the particular
sections to which they appertain.
21.
Severability.

In the event that any provision of this Agreement or any SOW is held by a court
of competent jurisdiction to be unenforceable because it is invalid or in
conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions shall not be affected, and the rights and obligations of
the parties shall be construed and enforced as if the Agreement or such SOW did
not contain the particular provisions held to be unenforceable. The
unenforceable provisions shall be replaced by mutually acceptable provisions
which, being valid, legal and enforceable, come closest to the intention of the
parties underlying the invalid or unenforceable provision.




7    



--------------------------------------------------------------------------------




22.
Entire Agreement/Amendments.

This Agreement and the Exhibits attached hereto represent the entire
understanding between the parties as it relates to the Services to be provided
by Provider. This Agreement may be amended only by a writing signed by both
parties.
23.
Governing Law; Arbitration.

The validity, construction, enforcement, and interpretation of this Agreement
shall be governed by the laws of the State of Minnesota, without reference to
conflict of laws principles.
The parties agree to resolve any disputes regarding this Agreement with finality
through confidential binding arbitration administered by the American
Arbitration Association (“AAA”) pursuant to its Commercial Arbitration Rules.
There shall be three arbitrators, who shall each be a member in good standing of
The Minnesota Bar with a least ten years of experience in complex commercial
matters, and who shall be selected as follows: (i) Provider shall select one
arbitrator, (ii) Mosaic shall select one arbitrator, and (iii) the two
arbitrators so selected shall select the third arbitrator. Alternatively, if the
parties so agree, then one mutually acceptable arbitrator shall preside over the
dispute. Any discovery objections shall be decided by the arbitrator(s) (e.g.,
privilege, burdensomeness, etc.). The parties further agree all arbitration
hearings shall take place in Minneapolis, Minnesota (or at any other location
agreed to by the parties) and that Minnesota substantive law and the Federal
Rules of Evidence shall apply to all such hearings and be enforced by the
arbitrator(s). The costs of the arbitration shall be borne equally by each side.
Nothing in this paragraph is intended to effect a waiver of either party’s right
to seek equitable relief or enforcement, if necessary, of the terms of this
Agreement, and any such requested relief shall be brought exclusively in the
state of Minnesota.
24. Counterparts.
This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one and the same agreement.
Any counterpart may be delivered by facsimile transmission or by electronic
communication in portable document format (.pdf), and the parties agree that
their electronically transmitted signatures shall have the same effect as
manually transmitted signatures.


REMAINDER OF THIS PAGE INTENTIONALLY BLANK




8    



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month, and year set forth in the first paragraph.


THE MOSAIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kimberly Bors
 
By:
/s/ Richard L. Mack
Print Name:
Kimberly Bors
 
Print Name:
Richard L. Mack
Its:
SVP & Chief HR Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 







9    



--------------------------------------------------------------------------------






        
SCHEDULE A
Statement of Work


DESCRIPTION OF SERVICES:
Provider will provide on an as needed basis as requested by Mosaic professional
management services related to the continued operations, development and
assessment of Streamsong Resort (“Resort”), and any additional services as
requested from time to time by Mosaic (“Services”). The Services will be
provided by Richard L. Mack himself, unless Mosaic otherwise consents in
writing. The parties acknowledge that the level of services may fluctuate during
the term of this Statement of Work and that Mr. Mack may obtain full time
employment with another company. Mr. Mack and Mosaic will continue to work
together to advance the objectives of any Services desired by Mosaic.
From time to time as may be desired by Mosaic, Mosaic shall communicate to
Provider in reasonable detail the objectives it desires from Provider in
relation to the Services, and Provider will issue a report to Mosaic describing
in reasonable detail (a) Provider’s progress toward those objectives (ii) the
Services provided during the respective period, and (iii) the Services proposed
to be provided by Provider in upcoming periods. Provider agrees to meet with
representatives of Mosaic by phone during normal business hours and with
reasonable notice, to review such reports and discuss the Services and
objectives.


DATES OF SERVICE:
May 31, 2018 through December 31, 2019


BILLING RATE:
Rate: $25,000 per month of Services plus reasonable out-of-pocket expenses
incurred in the performance of Services under this Statement of Work. Expenses
should not exceed $1,500 in any given month without the prior agreement of
Mosaic.
Provider shall submit to Mosaic a monthly statement for Services rendered and
reimbursable expenses incurred itemizing the dates on which the Services were
rendered and the time expended on each date. Mosaic shall pay to Provider the
monthly fee for the rendition of the Services and reimbursable expenses during
the month promptly after its receipt and review of Provider’s statement and
supporting documentation, but in any event, within 30 days after its receipt of
the statement and all requested supporting documentation.
The parties agree that an appropriate IRS Form 1099 shall be issued to Provider
by Mosaic for all payments for the Services. Provider will comply with the terms
of the Agreement and applicable law regarding the payment of all federal, state,
and/or local taxes applicable to the fees paid pursuant to this Agreement.






10    

